                                                    1 H1 LAW GROUP
                                                      ERIC D. HONE
                                                    2 Nevada Bar No. 8499
                                                      eric@h1lawgroup.com
                                                    3
                                                      JAMIE L. ZIMMERMAN
                                                    4 Nevada Bar No. 11749
                                                      jamie@h1lawgroup.com
                                                    5 701 N. Green Valley Parkway, Suite 200
                                                      Henderson NV 89074
                                                    6 Phone 702-608-3720
                                                      Fax    702-608-3759
                                                    7

                                                    8 CLYDE SNOW & SESSIONS
                                                      Walter A. Romney, Jr. (Pro Hac Vice)
                                                    9 Jonathan D. Bletzacker (Pro Hac Vice)
                                                      201 South Main Street, Suite 1300
                                                   10 Salt Lake City, Utah 84111
                                                      war@clydesnow.com
          701 N. Green Valley Parkway, Suite 200




                                                   11
                                                      jdb@clydesnow.com
                Henderson, Nevada 89074




                                                   12 Phone: (801) 322-2561
                                                      Fax: (801) 521-6280
H1 LAW GROUP




                                                   13
                                                      Attorneys for Defendant/Counterclaimant
                                                   14

                                                   15
                                                                                   UNITED STATES DISTRICT COURT
                                                   16
                                                                                          DISTRICT OF NEVADA
                                                   17
                                                      SAMICK MUSICAL INSTRUMENTS CO.,                    CASE NO. 2:15-cv-00333-MMD-GWF
                                                   18 LTD., a Korean limited company,
                                                   19                               Plaintiff,

                                                   20 vs.

                                                   21 QRS MUSIC TECHNOLOGIES, INC., a                    JOINT STIPULATION OF DISMISSAL
                                                      Delaware corporation; THOMAS DOLAN, an             WITH PREJUDICE AND [PROPOSED]
                                                   22 Individual                                         ORDER
                                                                                Defendants.
                                                   23

                                                   24 AND RELATED MATTERS.

                                                   25

                                                   26         IT IS HEREBY JOINTLY STIPULATED AND AGREED by the parties to this action, by

                                                   27 and through their respective counsel of record, that pursuant to Federal Rule of Civil Procedure

                                                   28 41(a)(1)(A)(ii):


                                                                                                     1
                                                    1        1.     Parties have entered into a confidential settlement agreement;

                                                    2        2.     All claims in the above-captioned action are hereby dismissed with prejudice;

                                                    3        3.     Each party shall bear its own attorneys’ fees and costs; and

                                                    4        4.     This matter is concluded in its entirety and shall be dismissed.

                                                    5        IT IS SO STIPULATED:

                                                    6
                                                        DATED this 7th day of November 2018               DATED this 7th day of November 2018
                                                    7
                                                        SINGER & LARSEN P.C.                              H1 LAW GROUP
                                                    8

                                                    9
                                                        /s/ Michael H. Singer                             /s/ Eric D. Hone
                                                   10   MICHAEL H. SINGER, NV Bar No. 1589                ERIC D. HONE, NV Bar No. 8499
                                                        msinger@singerlarsen.com                          eric@h1lawgroup.com
          701 N. Green Valley Parkway, Suite 200




                                                   11   1291 Galleria Drive, Suite 230                    701 North Green Valley Parkway, Suite 200
                                                        Henderson, Nevada 89014                           Henderson, NV 89074
                Henderson, Nevada 89074




                                                   12
                                                        Attorneys for Plaintiff/Counterdefendant
H1 LAW GROUP




                                                   13                                                     CLYDE SNOW & SESSIONS
                                                                                                          Walter A. Romney, Jr. (Pro Hac Vice)
                                                   14                                                     Jonathan D. Bletzacker (Pro Hac Vice)
                                                                                                          201 South Main Street, Suite 1300
                                                   15                                                     Salt Lake City, Utah 84111
                                                   16
                                                                                                          Attorneys for Defendant/Counterclaimant
                                                   17

                                                   18
                                                   19

                                                   20                                      IT IS SO ORDERED:
                                                                                           ___________________________________
                                                   21
                                                                                           UNITED STATES DISTRICT JUDGE
                                                   22
                                                                                                   November 7, 2018
                                                                                           DATED: ___________________________
                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28


                                                                                                      2
